DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 5/27/22.  

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see remarks dated 5/27/22) and amendments with respect to claims 1-10 and 12-20 have been considered, and are persuasive.  The Examiner notes the inclusion of the allowable subject matter of claim 11 (or similar thereof) into each of the independent claims as differentiating the prior art of record and the claimed invention.  

   2.   REASONS FOR ALLOWANCE
	Claims 1-10 and 12-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 14 and 17 recites the limitations of (or similar thereof):
“a controller configured to: 
receive a write command and first data from a host device, to preferentially write the first data in the first area or the second area rather than the third area when the first data is associated with a turbo write, 
write the first data in the first area, the second area, or the third area when the first data is associated with a normal write, 
set a policy in response to receiving a first policy information from the host device, 
move second data between the first area, the second area, and the third area based on the policy, and 
change the policy in response to receiving a second policy information from the host device, 
wherein at least one of the first area and the second area is used as a single level cell area, and the third area is used as a two or more level cell area, and 
wherein the controller is further configured to move the second data from the two or more level cell area to the single level cell area, the second data being invalidated in the two or more level cell area,
wherein the controller is further configured to move third data based on how a number of contiguous logical blocks of the third data compares to a reference value set in advance.”
These limitations are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations of the claims.  The dependent claims are allowable for at least the same reasons above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Warfield (US 20150227316 A1), which teaches data address management systems, methods, devices and uses for minimizing interaction with data consumers' data on data storage devices, an embodiment comprising an external bus for communicatively interfacing the data storage system and data consumers; at least one storage medium components, each storage medium component comprising a plurality of storage locations having a unique storage location indicators; a translation layer module comprising a data address space having data addresses associable with storage location indicators; and a controller configured to store data in the storage locations and creating associations in the translation layer module between data addresses and the physical location indicators; wherein the data address space is accessible by the data consumer for addressing requests relating to data stored on the storage device and wherein the controller is configured to manipulate the arrangement of the data addresses in the data address space.
	The listed prior art or record does not teach or render obvious the limitations noted above, particularly in combination with the other limitations of the claims.


   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-10 and 12-20 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137